KRUEGER, Judge.
The offense is robbery. The punishment assessed is confinement in the state penitentiary for a term of 10 years.
The record is before us without a statement of facts or bills of exception and the indictment appears in due and legal form. Consequently, there is nothing presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.